         Case 2:19-cv-01963-JEO Document 5 Filed 03/12/20 Page 1 of 1                   FILED
                                                                               2020 Mar-12 AM 09:04
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

JULIE-ANNE DENTICI,
an individual,

      Plaintiff,
                                             CASE NO: 2:19-CV-01963-JEO
vs.

GIO’S, INC.

     Defendant.
__________________________________/

        NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

      Plaintiff, by and through undersigned counsel, requests that the Court

dismiss with prejudice the above-styled case with each party to bear its own

attorneys’ fees, costs, and expenses.


      Dated this 12th day of March, 2020.

                                                   Respectfully submitted,

                                                    s/ Edward I. Zwilling
                                                   Edward I. Zwilling
                                                   Al Bar No. ASB-1565-L54E
OF COUNSEL:
Law Office of Edward I. Zwilling, LLC
4000 Eagle Point Corporate Dr.
Birmingham, Alabama 35242
Telephone: (205) 822-2701
Email: edwardzwilling@zwillinglaw.com
